[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-10453         ELEVENTH CIRCUIT
                         Non-Argument Calendar        MAY 10, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                 D.C. Docket No. 1:08-cr-20436-DLG-17

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CARLOS FLORES LOPEZ,
a.k.a. Mono Dos,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 10, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Carlos Flores Lopez appeals his convictions for conspiring to import heroin

and cocaine, 21 U.S.C. § 963, conspiring to distribute with intent to import heroin

and cocaine, id., conspiring to possess with intent to distribute heroin and cocaine,

id. § 846, attempting to import heroin, id. § 963; and importing cocaine, id. §

952(a). Lopez challenges the denial of his motion to suppress an out-of-court

identification and, for the first time on appeal, the admission of an in-court

identification, and Lopez challenges the denial of his motion for a new trial. We

affirm.

      No error occurred in permitting Adolpho Espinosa to identify Lopez during

trial. Even assuming that Espinosa’s out-of-court identification was unduly

suggestive, Espinosa’s in-court identification was reliable. See Marsden v.

Moore, 847 F.2d 1536, 1546 (11th Cir. 1988). Espinosa identified Lopez at trial

based on a 45-minute meeting in which they discussed trafficking in drugs.

      The district court did not abuse its discretion when it denied Lopez’s motion

for a new trial in which he challenged the identification of his voice by Agent

Ryan Johnson of the Drug Enforcement Agency. Johnson testified that he had

compared his interview of Lopez to a recording of the 45-minute meeting between

Lopez and Espinosa, and Johnson opined that one person in the record “sounded

very much like Mr. Carlos Lopez.” Johnson’s testimony aided the jury in

                                          2
identifying Lopez as a participant in the meeting because the jury never heard

Lopez speak at trial. See Fed. R. Evid. 701; United States v. Marshall, 173 F.3d

1312, 1315 (11th Cir. 1999). Lopez argues that Johnson’s testimony “unfairly

prejudiced the defense” because the jury “was given the impression that

[Johnson’s] opinion would hold more weight” because he was a law enforcement

officer, but the district court instructed the jury that the “testimony of police

officers or federal agents is to be given no more nor less weight than the testimony

of other witnesses.” We presume that the jury followed that instruction. See

United States v. Mock, 523 F.3d 1299, 1303 (11th Cir. 2008). Lopez also argues

that his right of cross-examination was unfairly limited and the jury surmised that

he had a criminal history because Johnson testified, but Johnson did not state that

he had any prior dealings with Lopez or suggest that Lopez had prior contact with

the criminal justice system. The district court did not abuse its discretion by

allowing Johnson to testify as a lay witness.

      We AFFIRM Lopez’s convictions.




                                           3